Citation Nr: 0513859	
Decision Date: 05/20/05    Archive Date: 06/01/05	

DOCKET NO.  03-34 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Whether the veteran's income for the calendar year 2001 
exceeded the eligibility threshold for payment of co-payments 
for VA health care services.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Health Eligibility Center 
in Atlanta, Georgia.  The veteran, who had active service 
reportedly from July 1971 to September 1971, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.

The Board notes that it appears that this claims file was 
routed from the VA Health Eligibility Center in Atlanta, 
Georgia, to the Chicago, Illinois VARO for purposes of 
affording the veteran a personal hearing held by a traveling 
section of the Board.  The veteran failed to report for the 
hearing which was scheduled in June 2004, and the case was 
forwarded to the Board.  However, since the case was routed 
to the Chicago VARO for administratively purposes only, it is 
not being returned to that RO, and instead it is to be sent 
to the VA Health Eligibility Center in Atlanta, Georgia for 
disposition.


REMAND

A preliminary review of the record discloses that this is an 
appeal from a decision of the VA Health Eligibility Center 
that determined that the veteran's health care eligibility 
had been changed based on his household income and/or assets 
for the year 2001 and that he was now required to make co-
payments for medical care he received beginning on January 
23, 2002.  In this regard, the veteran was informed in an 
August 2003 letter, that he would be required to made 
copayments for the medical care that he received during the 
period January 23, 2002 through January 22, 2003, based on 
his verified income.  He was also informed that he needed to 
provide an explanation and proof if there had been a change 
in total household income such that the reported income was 
incorrect.  

The veteran has disputed that his income exceeds the 
eligibility threshold for 2001.  The Board observes that the 
veteran's wage income for 2001 of $29,790.11 shown on a W-2 
submitted by him exceeded the income threshold for a veteran 
with one dependent of $29,168.  Further, while the veteran 
has emphasized that he had short-term capital gain losses for 
assets sold in 2001, the RO does not appear to have included 
the veteran's assets in reaching the decision now on appeal.  
Nevertheless, in the veteran's Notice of Disagreement and his 
Substantive Appeal, the veteran has related that as a result 
of a work-related injury he has not worked since November 
2002 and that he had no income and did not expect to return 
back to work as a result of that work-related injury.  The 
veteran made reference to "hardship status" in his Notice of 
Disagreement and "exempt status" in his Substantive Appeal.  
In this regard, the Board observes that the provisions of 38 
U.S.C.A. § 1722 do contain a provision that would allow the 
VA to deem a veteran to have an attributable income during 
the previous year not greater than the eligibility threshold 
to avoid a hardship when certain conditions are satisfied.  
See 38 U.S.C.A. § 1722(e)(1) (West 2002).  One of those 
conditions is that the current projection of the veteran's 
income for the current year is substantially below the 
eligibility threshold.  

While it is unclear whether consideration of 38 U.S.C.A. § 
1722(e)(1) would result in a different result, particularly 
given the veteran's assets, regardless of whether they were 
sold for a loss or a gain, it does not appear that the VA 
Health Care Eligibility Center has considered the veteran's 
contentions.  The Board is of the opinion that this matter 
should be addressed prior to final appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the VA Health Eligibility Center, and 
the VA will notify the veteran when further action on his 
part is required.  Accordingly, this case is REMANDED for the 
following action:

The VA Health Eligibility Center should 
consider the veteran's contention that he 
should be exempt from paying co-payments 
for VA health care services because of 
hardship resulting from his unemployment 
under the provisions of 38 U.S.C.A. 
§ 1722(e)(1).  The RO should also 
consider the provisions of 38 U.S.C.A. 
§ 1722(d)(1) pertaining to the corpus of 
the veteran's estate, if appropriate, in 
deciding the claim.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or arguments he desires to have considered in 
connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


